DETAILED ACTION
This action is responsive to the following communication: The responses filed on 08/08/2022 and 09/27/2022. This action is made Final.

Claims 45-49, 51-58 and 60-67 are pending in this case. Claims 45, 55 and 67 are independent. Claims 1-44, 50 and 59 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45, 46, 49, 51, 54-56, 58, 60, 62 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Thielke et al. (US 20120259707 A1, cited in previous Office Action), hereinafter Thielke, in view of Tseng et al. (US 20120331548 A1, cited in previous Office Action), and Berdis (US 20140143355 A1, cited in previous Office Action), hereinafter Berdis.
Regarding Claim 45, Thielke teaches:
A method, applied to a terminal, comprising: in response to lighting up a touch screen of the terminal, displaying a first lock screen interface on the touch screen of the terminal with the terminal being in a lock screen state…, (a lock screen refers to the content of a display screen initially presented to a user when a device is activated from an inactive state. A lock screen may indicate or instruct that the user provide some form of authentication before the device may be used [0070] media items may be presented as part of the lock screen of the device [0069] detecting gestures made on the touch-screen presenting the image [0067])
wherein the first lock screen interface shows a first picture as a lock screen background image; (Media items, such as images, may be presented as a component of the user interface of the target device, such as the lock screen or background wallpaper. [0018] detecting gestures made on the touch-screen presenting the image [0067])
displaying the first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state…, (The mobile phone (902A) also includes a presentation used to initiate the generation of a feedback unit (i.e., the "vote up" and "vote down" buttons). [0084] media items may be presented as part of the lock screen of the device [0069] touch-screen [0067])
…
wherein the first lock screen configuration interface is provided with a first function option for commenting on the lock screen background image, (the media engine determines whether a feedback unit has been received from the target device. If in Step 818, a feedback unit is received, then in Step 820, the feedback unit is added to the user account and in Step 820, the feedback unit is used to update the media object of the media item sent to the target device [0082])
wherein the first function option is represented by… [an] icon, and (The mobile phone (902A) also includes a presentation used to initiate the generation of a feedback unit (i.e., the "vote up" and "vote down" buttons). [0084])
wherein at least a portion of the first picture is visible when the first lock screen configuration interface is displayed; and (See FIG. 9B with image 924 visible with "vote up" and "vote down" buttons, Media items, such as images, may be presented as a component of the user interface of the target device, such as the lock screen or background wallpaper. [0018] The mobile phone (902A) also includes a presentation used to initiate the generation of a feedback unit (i.e., the "vote up" and "vote down" buttons). [0084] media items may be presented as part of the lock screen of the device [0069])
identifying the first picture as a favorite in response to receiving a second touch input on the… icon. (a user's ranking preferences may indicate that an increased rank should be given to media items that share some measurable aesthetic similarity to media items for which the user has submitted a positive feedback unit [0078] detecting gestures made on the touch-screen presenting the image [0067])

As shown above, Thielke teaches, in response to lighting up a touch screen of the terminal, displaying a first lock screen interface on the touch screen of the terminal with the terminal being in a lock screen state, but may not explicitly disclose:
“displaying a first lock screen interface on the touch screen of the terminal with the terminal being in a lock screen state without displaying a first lock screen configuration interface simultaneously,” (emphasis added).

Also, Thielke teaches, displaying the first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state and detecting gestures made on the touch-screen presenting the image, but may not explicitly disclose that the first lock screen configuration interface is displayed “in response to receiving a first touch input on the first lock screen interface,” (emphasis added).

Thielke also may not explicitly disclose “wherein text introduction of the lock screen background image is displayed on the first lock screen configuration interface”.

Tseng teaches:
in response to lighting up a touch screen of the terminal, displaying a first lock screen interface on the touch screen of the terminal with the terminal being in a lock screen state (when a mobile telephone has not been used for some time, the telephone may automatically enter into a power-saving mode, where the screen of the telephone is darkened to save power and locked to prevent unauthorized usage… while the screen of a computing device (e.g., a mobile or smart telephone) is locked, if the computing device is powered on (e.g., the screen of the device is lighted up), dynamic content relevant to the user of the computing device is displayed on the locked screen [0011])
without displaying a first lock screen configuration interface simultaneously, (See FIG. 2, dynamic information items 220 displayed on locked screen 200. In particular embodiments, each item 220 may include text (e.g., title or summary) and/or image (e.g., thumbnail or icon) that describes the content of that item 220 [0012] touch-screen of the user device [0014]; (See FIG. 2, dynamic information items 220 displayed on locked screen 200. In particular embodiments, each item 220 may include text (e.g., title or summary) and/or image (e.g., thumbnail or icon) that describes the content of that item 220 [0012] touch-screen of the user device [0014], shown in FIG. 2, lock screen does not initially display detailed content, and/or an expanded view, i.e.  lock screen configuration interface, for the dynamic information items that are displayed as the lock screen background image)
displaying the first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state in response to receiving a first touch input on the first lock screen interface, wherein text introduction of the lock screen background image is displayed on the first lock screen configuration interface, (the user may perform an action to the user device in connection with a specific information item, as illustrated in STEP 307, which causes the detailed content, and/or an expanded view, of that item to be displayed on the locked screen for viewing by the user... In one implementation, the user may make a swipe gesture near the touch screen of the user device, swiping along a particular information item. This swiping gesture may cause the detailed content of the information item to be displayed on the locked screen. For example, if the information item is an email message, swiping along the item may cause the message body to be displayed on locked screen. If the information item is a news article from a news feed, swiping along the item may cause the content of the article to be displayed on the locked screen. If the information item is an online game that the user plays with other players, swiping along the item may cause the current status or player actions to be displayed on the locked screen [0023] Each item may include text and/or image that briefly describes or summarizes the content of the information [0020])
wherein the first lock screen configuration interface is provided with a first function option for commenting on the lock screen background image, wherein the first function option is represented by… [an] icon, and (there may be user-interface components displayed together with the detailed content of the information item that enables the user to further interact with the item…. For example… there may be icons corresponding to actions such as "comment", "like", or "email to a friend", from which the user may select a specific action to perform. [0024])

Given that Thielke teaches that a feedback input module (506) operating in conjunction with a media item that is an image may operate by detecting gestures made on the touch-screen presenting the image (Thielke [0067]) and, while the invention has been described with respect to a limited number of embodiments, those skilled in the art, having benefit of this disclosure, will appreciate that other embodiments can be devised which do not depart from the scope of the invention as disclosed herein (Thielke [0103]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock screen interface and lock screen configuration interface of Thielke, and the feedback input module and displaying a first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state, wherein the first lock screen configuration interface is provided with a first function option for commenting on the lock screen background image, of Thielke, to include displaying a first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state in response to receiving a first touch input on the first lock screen interface, wherein text introduction of the lock screen background image is displayed on the first lock screen configuration interface, as taught by Tseng, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that more information items may be displayed within a limited amount of space to increase information density. This may be especially useful when the screen of the user device is relatively small. (Tseng [0021])

Both Thielke and Tseng teach the first function option is represented by an icon, but may not explicitly disclose that the icon is “heart-shaped”.

Berdis teaches:
displaying a first… configuration interface on… [a] touch-screen of… [a] terminal… (a sample viewer of a video clip, as well as user-interface commands [0064], see FIG.s 5-12)
wherein text introduction of… [an] image is displayed on the first… configuration interface, (suggested video thumbnails are provided in a display, with corresponding description data [0063] This descriptive content can take any number of forms, including descriptions by the content generator, community generated tags, a filter of most-frequently used text words associated with the video (i.e. tracking the content of the video texts that use the video clip and determine which words appear the most often, discarding stop words), or any other suitable technique [0043])
wherein the first… configuration interface is provided with a first function option for commenting on the… image, wherein the first function option is represented by a heart-shaped icon, and identifying the… [image] as a favorite in response to receiving a second touch input on the heart-shaped icon. (the user may indicate a like by pressing the heart icon to indicate this as a favorite [0064])

Given that Thielke teaches that, while the invention has been described with respect to a limited number of embodiments, those skilled in the art, having benefit of this disclosure, will appreciate that other embodiments can be devised which do not depart from the scope of the invention as disclosed herein (Thielke [0103]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icons for commenting on the lock screen background image of Thielke, combined with Tseng, to include the heart-shaped icon taught by Berdis, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do make such a modification so that user-based preferences can be noted and used to improve the relevancy of search results (Berdis [0054]).

Furthermore, the icon representing the first function option being heart-shaped is merely a design choice that does not modify the operation of the device (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and is a matter relating to ornamentation only which has no mechanical function and cannot be relied upon to patentably distinguish the claimed invention from the prior art. (See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).

Regarding Claim 55, Thielke teaches:
A terminal, comprising: a processor; an input device coupled to the processor through a bus; an output device coupled to the processor through the bus; and a memory coupled to the processor through the bus, wherein (the target devices (target device A (102A), target device N (102N)) are computer systems configured to receive media items from the media system (100)... target device (target device A (102A), target device N (102N)) may be a desktop computer or a portable computing system such as a laptop computer, smartphone, tablet computer, or personal digital assistant. [0021], an input device, (touch-screen [0067] and input means [0100], touch-screen [0067] and output means [0100], memory (e.g., random access memory (RAM), cache memory, flash memory, etc.), a storage device (e.g., a hard disk, an optical drive such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, etc.) [0100], one or more processor(s) [0100]), See FIG. 10, memory, processor, storage device, keyboard, mouse, and monitor are connected to a bus)
the memory stores a set of program code that, when executed by the processor, causes the terminal to: (instructions that, when executed by a processor [0003])

The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 67, Thielke teaches:
 A computer program product comprising A computer program product comprising a non-transitory computer readable storage medium comprising computer-executable instructions, that when executed by a processor, cause a terminal to: (the target devices (target device A (102A), target device N (102N)) are computer systems configured to receive media items from the media system (100)... target device (target device A (102A), target device N (102N)) may be a desktop computer or a portable computing system such as a laptop computer, smartphone, tablet computer, or personal digital assistant. [0021], an input device, (touch-screen [0067] and input means [0100], touch-screen [0067] and output means [0100], memory (e.g., random access memory (RAM), cache memory, flash memory, etc.), a storage device (e.g., a hard disk, an optical drive such as a compact disk drive or digital video disk (DVD) drive, a flash memory stick, etc.) [0100], one or more processor(s) [0100])

The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claims 46 and 56, the rejection of Claims 45 and 55 are incorporated, respectively.
Thielke, as modified, teaches:
displaying a second lock screen interface on the touch screen of the terminal with the terminal being in the lock screen state in response to lighting up the touch screen of the terminal after the screen is turned off, (media items are presented (e.g., an image on a lock screen) and changed regardless of whether the target device is in use. In such embodiments, the user of the target device will present the most recent update to a user as soon as that user begins using the device (instead of waiting until the device is in use before presenting a media item or rotating in a new media item) .... If the display is inactive, only a reference used by the lock screen for the image to be presented changes, and the currently presented image may only be visible once the display is active and the screen content viewable [0071] touch-screen [0067])
wherein the second lock screen interface shows a second picture as the lock screen background image, and (the media item presented (e.g., the image on a lock screen, background wallpaper) changes as new media items are received from the media system and/or rotated in [0069] and rotating a media item refers to changing the currently presented media item to another media item [0049] and [0050])
wherein the second picture is provided based on the first picture being identified as the favorite. (the requested batch list is generated using the top ranked media objects in the ranked acceptable list. [0078], the media engine obtains the media ID for the next media item in the current batch list. In Step 814, the media engine retrieves a media object from the media repository matching the obtained media ID. In Step 816, the media item is extracted from the media object and transmitted to the target device. [0081])

Regarding Claims 49 and 60, the rejection of Claims 46 and 56 are incorporated, respectively.
Thielke, as modified, teaches:
identifying the second picture from local pictures stored in the terminal to replace the first picture with the second picture as the lock screen background image in the lock screen state. (rotating a media item refers to changing the currently presented media item to another media item [0049] a batch of media items may be transmitted together and stored on the target device to be displayed one at a time according to the rotation frequency [0050] all media items in the batch list are to be transmitted at one time (e.g., for local storage on the target device and accessed as needed by the target device [0052] Media items, such as images, may be presented as a component of the user interface of the target device, such as the lock screen or background wallpaper. [0018])

Regarding Claims 51 and 62, the rejection of Claims 45 and 55 are incorporated.
Thielke, as modified, teaches:
wherein the first lock screen configuration interface further comprises at least one of the following function options:… an option for switching a picture in the lock screen background image, (user transmission preferences (404) may include a device ID of the target device, and rotation settings… Rotation settings may include a rotation frequency or time interval indicating how often images are to be rotated on the target device (i.e., the duration that each media item is to be presented on the device). [0049])
…
an option for setting a picture type, (user selection preferences (406) may include category criteria (408), [0053])
or an option for specifying a network communication mode used when local pictures are updated. (the user transmission preferences (404) also include indications of the size and type of batch list to be used to transmit media items to a target device… Such limitations may include permitting transmission only under specified conditions of the target device, such as during a period when the target device is connected to the media system via a wifi network connection [0050])

Tseng teaches:
an option for sharing a lock screen picture on another terminal or a social network, (there may be user-interface components displayed together with the detailed content of the information item that enables the user to further interact with the item…. If the information item is a news article, there may be icons corresponding to actions such as "comment", "like", or "email to a friend", from which the user may select a specific action to perform with the news article. [0024])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first lock screen configuration interface comprising further function options of Thielke with the option for sharing a lock screen picture on another terminal or a social network, as taught by Tseng.

One would have been motivated to make such a modification so that the user may interact with the detailed content of the information item directly, without any hindrance (Tseng [0026]) and so that the user may still be allowed to interact with detailed content of a specific information item displayed on the locked screen without having to providing the correct security code (Tseng [0029]).

Regarding Claims 54 and 58, the rejection of Claims 45 and 55 are incorporated, respectively.
Thielke, as modified teaches:
receiving comment information of the first picture that is input on the first lock screen configuration interface; and (the media engine determines whether a feedback unit has been received from the target device. If in Step 818, a feedback unit is received, then in Step 820, the feedback unit is added to the user account and in Step 820, the feedback unit is used to update the media object of the media item sent to the target device [0082] The mobile phone (902A) also includes a presentation used to initiate the generation of a feedback unit (i.e., the "vote up" and "vote down" buttons). [0084])
uploading the comment information to a server. (See FIG.s 1, 9A and 9D, media system (100) communicates with multiple target devices (target device A (102A), target device N (102N)) [0019] media system (900) receives a positive feedback unit from mobile phone (902A) for media item B. At Step 938, the media system (900) adds the feedback unit to media object B. [0092])

Regarding Claim 64, the rejection of Claim 55 is incorporated.
Thielke, as modified, teaches
wherein the first picture occupies a whole displaying area of the touch screen of the terminal. (See FIG. 9B, Image A occupies a whole displaying area of the mobile phone 920A and on the touch-screen presenting the image [0067])

Regarding Claims 65 and 66, the rejection of Claims 45 and 55 are incorporated, respectively.
Thielke, as modified, teaches:
wherein a comment about the lock screen background image is provided to a server to select a second picture as the lock screen background image, (See FIG.s 1, 9A and 9D, media system (100) communicates with multiple target devices (target device A (102A), target device N (102N)) [0019] media system (900) receives a positive feedback unit from mobile phone (902A) for media item B. At Step 938, the media system (900) adds the feedback unit to media object B. [0092] the media engine determines whether a feedback unit has been received from the target device. If in Step 818, a feedback unit is received, then in Step 820, the feedback unit is added to the user account and in Step 820, the feedback unit is used to update the media object of the media item sent to the target device [0082] The mobile phone (902A) also includes a presentation used to initiate the generation of a feedback unit (i.e., the "vote up" and "vote down" buttons). [0084] the media IDs matching the media IDs in the list of media objects associated with a negative feedback unit submitted by the user are removed from the category set. The resulting group of media IDs is referred to as the acceptable set [0076] the acceptable set is ordered according to the feedback criteria... a user's ranking preferences may indicate that an increased rank should be given to media items that share some measurable aesthetic similarity to media items for which the user has submitted a positive feedback unit [0078] the requested batch list is generated using the top ranked media objects in the ranked acceptable list. [0078], the media engine obtains the media ID for the next media item in the current batch list. In Step 814, the media engine retrieves a media object from the media repository matching the obtained media ID. In Step 816, the media item is extracted from the media object and transmitted to the target device. [0081])
wherein the first lock screen configuration interface overlays the first lock screen interface, and (See FIG. 9B "vote up" and "vote down" buttons overlay image 924, Media items, such as images, may be presented as a component of the user interface of the target device, such as the lock screen or background wallpaper. [0018] The mobile phone (902A) also includes a presentation used to initiate the generation of a feedback unit (i.e., the "vote up" and "vote down" buttons). [0084] media items may be presented as part of the lock screen of the device [0069])
wherein both the first lock screen interface and the first lock screen configuration interface display a current time… (See FIG. 9B, Media items, such as images, may be presented as a component of the user interface of the target device, such as the lock screen or background wallpaper. [0018], time is displayed in upper left corner of lock screen overlaying the image 924)

Thielke teaches wherein both the first lock screen interface and the first lock screen configuration interface display a current time, but may not explicitly disclose that the first lock screen interface and first lock screen configuration interface comprise “a current date” (emphasis added).

Tseng teaches:
wherein both the first lock screen interface and the first lock screen configuration interface display a current time and date. (See FIG. 2, current date and current time are displayed on lock screen interface and expanded view of that item to be displayed on the locked screen for viewing by the user [0023] and there may be user-interface components displayed together with the detailed content of the information item that enables the user to further interact with the item [0024], and dynamic information items 220 displayed on locked screen 200. In particular embodiments, each item 220 may include text (e.g., title or summary) and/or image (e.g., thumbnail or icon) that describes the content of that item 220 [0012])

Given that Thielke teaches that, while the invention has been described with respect to a limited number of embodiments, those skilled in the art, having benefit of this disclosure, will appreciate that other embodiments can be devised which do not depart from the scope of the invention as disclosed herein (Thielke [0103]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock screen interface and lock screen configuration interface displaying a current time of Thielke to include the current time and date on the lock screen interface and lock screen configuration interface, as taught by Tseng.

One would have been motivated to make such a modification so that more information items may be displayed within a limited amount of space to increase information density. This may be especially useful when the screen of the user device is relatively small. (Tseng [0021])

Claims 47, 48, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Thielke, Tseng, and Berdis as applied to Claims 45 and 55 above, and further in view of Yuan et al. (US 20130346865 A1, cited in previous Office Action), hereinafter Yuan.

Regarding Claims 47 and 57, the rejections of Claims 45 and 55 are incorporated, respectively.
Thielke teaches that user transmission preferences (404) may include a device ID of the target device, and rotation settings… Rotation settings may include a rotation frequency or time interval indicating how often images are to be rotated on the target device (i.e., the duration that each media item is to be presented on the device). (Thielke [0049]), which teaches, configuring switching of the lock screen background image in response to receiving a third user input on the first lock screen configuration interface, but may not explicitly disclose:
further comprising disabling switching of the lock screen background image in response to receiving a second user input on the first lock screen configuration interface. (emphasis added)

Also, Thielke may not explicitly disclose:
wherein the lock screen background image of the terminal remains unchanged after the switching of the lock screen background image is disabled.

Yuan teaches:
disabling switching of… [a] screen background image in response to receiving a second user input on… [a] first… screen configuration interface, (playing the video as a dynamic wallpaper of the mobile system [0007], the dynamic wallpaper may be directly paused without showing any notification message [0038],  pausing or resuming the video of the dynamic wallpaper [0045], When the dynamic wallpaper function is executed and the user wants to play another video (step S602), the mobile system pauses the video of the dynamic wallpaper (step S604) and shows a notification message "PAUSED" to inform the user that the dynamic wallpaper has been paused [0048])
wherein the… screen background image of the terminal remains unchanged after the switching of the… screen background image is disabled. (the dynamic wallpaper may be directly paused [0038], e.g. currently frozen window 102B [0038])

Given that Thielke teaches that while the invention has been described with respect to a limited number of embodiments, those skilled in the art, having benefit of this disclosure, will appreciate that other embodiments can be devised which do not depart from the scope of the invention as disclosed herein (Thielke [0103]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user configurable rotation settings and lock screen interface of Thielke to include the pausing the dynamic wallpaper in response to user input on the configuration interface, wherein the lock screen background of the terminal remains unchanged after the switching of the lock screen background is disabled, i.e. disabling switching of the lock screen background image in response to receiving a second user input on the first lock screen configuration interface, wherein the lock screen background image of the terminal remains unchanged after the switching of the lock screen background image is disabled, as taught by Yuan, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to provide an option that does not cause user's vision in clutter (Yuan [0038]).

Regarding Claim 48, the rejection of Claim 47 is incorporated.
Thielke may not explicitly disclose:
further comprising enabling switching of the lock screen background image in response to receiving a third user input on the first lock screen configuration interface.

Yuan teaches:
further comprising enabling switching of the… screen background image in response to receiving a third user input on the first… screen configuration interface. (the user closes the new display window, the dynamic wallpaper is automatically resumed for video playback (the notification message will be withdrawn) [0048])

Given that Thielke teaches that while the invention has been described with respect to a limited number of embodiments, those skilled in the art, having benefit of this disclosure, will appreciate that other embodiments can be devised which do not depart from the scope of the invention as disclosed herein (Thielke [0103]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user configurable rotation settings and lock screen interface of Thielke to include enabling switching of the lock screen background in response to receiving a third user input on the first lock screen configuration interface, as taught by Yuan.

One would have been motivated to make such a modification to provide an option that does not cause user's vision in clutter (Yuan [0038]).

Claims 52 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Thielke, Tseng, and Berdis as applied to Claims 45 and 55 above, and further in view of Yoon et al. (US 20140245202 A1, cited in previous Office Action), hereinafter Yoon.

Regarding Claims 52 and 63, the rejection of Claims 45 and 55 are incorporated.
Thielke, as modified, teaches:
changing the lock screen background image from the first picture to a second picture… when displaying the first lock screen configuration interface, wherein the second picture is different from the first picture. (the media item presented (e.g., the image on a lock screen, background wallpaper) changes as new media items are received from the media system and/or rotated in [0069] and rotating a media item refers to changing the currently presented media item to another media item [0049] and [0050])

Thielke may not explicitly disclose that the changing the lock screen background image from the first picture to a second picture when displaying the first lock screen configuration interface, wherein the second picture is different from the first picture, is “in response to receiving a second user input for displaying a next picture”. (emphasis added)

Yoon teaches:
changing… [a] lock screen background image from the first picture to a second picture in response to receiving a second user input for displaying a next picture when displaying… [a] first lock screen configuration interface, wherein the second picture is different from the first picture. (See FIG. 7, change of the background image in the lock screen… the auxiliary window 21 of the background setting mode of the lock screen may include a predetermined number of thumbnail images… When the selection (touch) of the specific thumbnail image is detected, the controller 110 may further display a storage menu 76 enabling a user to request a change of the background image of the lock screen on the auxiliary window 21 of the background setting mode of the lock screen [0049], change the background image of the lock screen into a background image corresponding to the second thumbnail image 72... when the touch on the thumbnail image is detected, the controller 110 according to another exemplary embodiment may control the display unit 131 to immediately change the background image of the lock screen [0050])

Given that Thielke teaches configuring the frequency of the rotation setting of the lock screen background (Thielke [0049]), and that while the invention has been described with respect to a limited number of embodiments, those skilled in the art, having benefit of this disclosure, will appreciate that other embodiments can be devised which do not depart from the scope of the invention as disclosed herein (Thielke [0103]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user configurable rotation settings and lock screen configuration interface of Thielke to include changing the lock screen background image from the first picture to a second picture in response to receiving a second user input for displaying a next picture when displaying the first lock screen configuration interface, wherein the second picture is different from the first picture. as taught by Yoon, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification thereby improving user's convenience (Yoon [0050]).

Claims 53 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Thielke, Tseng, and Berdis as applied to Claims 45 and 55 above, and further in view of Yoon and Bandyopadhyay et al. (US 20120009896 A1, previously cited), hereinafter Bandyopadhyay.

Regarding Claims 53 and 61, the rejections of Claims 45 and 55 are incorporated, respectively.
Thielke may not explicitly disclose:
wherein a lower right corner of the first lock screen interface comprises a quick entry to a photographing application, and wherein the terminal does not display the quick entry to the photographing application when the first lock screen configuration interface is displayed.

Yoon teaches
wherein a lower right corner of… [a] first lock screen interface comprises a quick entry to… [an] application, and wherein (See FIG.s 3 and 5, the shortcut icons and the number of the shortcut icons which are displayed on the auxiliary window 21 may be changed by the user [0044])
the terminal does not display the quick entry to the… application when… [a] first lock screen configuration interface is displayed. (See FIG. 3, request for a change of a mode of the auxiliary window 21 is detected… perform operation 211 so as to change the mode of the auxiliary window 21... sequentially change the mode of the auxiliary window 21 into the mini controller mode, the widget mode, the shortcut icon display mode and the lock screen setting mode [0041], e.g. change from exemplary screen 330 to screen 340 removes shortcut icons from the display and displays lock screen setting mode)

Yoon suggests that the icon in the lower right corner of the first lock screen interface comprises a quick entry to a photographing application (see exemplary screen 540 if FIG. 5(d), camera is included as a shortcut, the shortcut icons and the number of the shortcut icons which are displayed on the auxiliary window 21 may be changed by the user [0044])

Bandyopadhyay teaches
wherein a lower right corner of… [a] first lock screen interface comprises a quick entry to a photographing application, (See FIG. 2A, touch screen camera button 234 in lower right corner of the lock screen, as indicated by locked-mode indicator 236, user touches the touch screen over the camera icon (e.g., touch screen camera button 234) to confirm the user's intent to use the camera application [0093])

Given that Thielke that while the invention has been described with respect to a limited number of embodiments, those skilled in the art, having benefit of this disclosure, will appreciate that other embodiments can be devised which do not depart from the scope of the invention as disclosed herein (Thielke [0103]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first lock screen interface of Thielke to include a quick entry to a photographing application in a lower right corner of the first lock screen interface and wherein the terminal does not display the quick entry to the photographing application when the first lock screen configuration interface is displayed, as taught by Yoon and Bandyopadhyay, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do so because in many situations it is desirable to capture a photograph or video without needing to unlock a mobile device (e.g., by using a key combination, entering a personal identification number (PIN), or using fingerprint recognition) in order to quickly and spontaneously "capture the moment." (Bandyopadhyay [0004]), thereby improving user's convenience (Yoon [0012]).

Response to Arguments
Applicant's arguments filed 08/08/2022 and 09/27/2022 have been fully considered but they are not persuasive. Examiner notes that the arguments filed 09/27/2022 appear to incorporate, and add to, the arguments submitted on 08/08/2022 with the exception of the argument presented in the final paragraph on pg. 17 of the response filed 08/08/2022.
On pages 10-16 of the responses filed 08/08/2022 and 09/27/2022, Applicant submits that the combination of Thielke, Tseng, and Berdis fails to disclose “in response to lighting up a touch screen of the terminal, displaying a first lock screen interface on the touch screen of the terminal with the terminal being in a lock screen state without displaying a first lock screen configuration interface simultaneously, wherein the first lock screen interface shows a first picture as a lock screen background image; displaying the first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state in response to receiving a first touch input on the first lock screen interface, wherein text introduction of the lock screen background image is displayed on the first lock screen configuration interface, wherein the first lock screen configuration interface is provided with a first function option for commenting on the lock screen background image,” as set forth in independent claims 45, 55, and 67, and consequently does not render obvious claims 45-49, 51-58, and 60-67. Examiner respectfully disagrees, as detailed below.
On page 13 of the response filed 09/27/2022 (pg. 14 of the response filed 08/08/2022), Applicant submits, “Thielke only displays a single interface (including background wallpaper and "vote up" and "vote down" buttons) in response to a single event (i.e., the device being activated from an inactive state). Accordingly, Thielke does not disclose both the claimed first lock screen interface and first lock screen configuration interface, and the first lock screen configuration interface is not only displayed [sic.] in response to receiving a first touch input on the first lock screen interface but also provided with a first function option for commenting on the lock screen background image. Therefore, Thielke fails to disclose above underlined features.” Also, on page 15 of the response filed 09/27/2022 (pg. 16 of the response filed 08/08/2022), Applicant submits, “the detailed content in Tseng is about the dynamic information and not the static information such as a background image. Hence, Tseng does not disclose both the claimed first lock screen interface and first lock screen configuration interface, and the first lock screen configuration interface is not only displayed in response to receiving a first touch input on the first lock screen interface but also provided with a first function option for commenting on the lock screen background image.” Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated by Applicant, FIG. 9B of Thielke shows a media item and vote buttons on the same user interface in response to the device being activated from an inactive state. However, these are elements are provided by separate modules and are separate interfaces. The vote buttons are provided by the feedback input module (e.g. Thielke [0067], [0084]), i.e. lock screen configuration interface, and the background wallpaper media item is provided by the media output module (e.g. Thielke [0069]), i.e. lock screen interface.
¶ [0084] of Thielke states, “FIG. 9B, the target device is a mobile phone (902A) presenting image A (924). The mobile phone (902A) also includes a presentation used to initiate the generation of a feedback unit (i.e., the "vote up" and "vote down" buttons).” Thus, Thielke is not explicitly clear on what causes the generation of the “vote up” and “vote down” buttons to appear, and thus may not explicitly disclose “in response to lighting up a touch screen of the terminal, displaying a first lock screen interface on the touch screen of the terminal with the terminal being in a lock screen state without displaying a first lock screen configuration interface simultaneously,” (emphasis added) and “displaying the first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state in response to receiving a first touch input on the first lock screen interface,” (emphasis added).
Furthermore, the independent claims recite, “wherein the first lock screen configuration interface is provided with a first function option for commenting on the lock screen background image, wherein the first function option is represented by a heart-shaped icon,” and “identifying the first picture as a  favorite in response to receiving a second touch input on the heart-shaped icon.” At least ¶¶ [0059], [0060] and [0078] of the specification of the Instant Application disclose, “Receive comment information that is of the first picture and is input by the user on the lock screen configuration interface, and upload the comment information to the server, so that the server learns a preference of the user and pushes a picture that meets the preference of the user to the mobile terminal”, “On the lock screen configuration interface, a "favorite" option may be set. The user only needs to tap the option to comment on a current lock screen background. The comment information is uploaded to the server, and the server may learn the preference of the user, so that a picture liked by the user is pushed as the lock screen background when a photo is pushed” and “the "Favorite" option may be used to comment on a current lock screen background,”. Thus, it appears that the broadest reasonable interpretation, in light of the specification, of “a first function option for commenting on the lock screen background image,” includes buttons that allow the user to provide feedback on the background image. Thus, Thielke’s feedback unit with examples of “vote up” and “vote down” to allow the user to provide feedback on the displayed background image appears teach, “wherein the first lock screen configuration interface is provided with a first function option for commenting on the lock screen background image,”.
As state by Applicant, Tseng displays static information and dynamic information on a screen of a mobile device while the screen is locked. However, Tseng shows in FIG. 2 that the dynamic information items 220 may be pictures that are displayed as a lock screen background image (e.g. multiple dynamic information items 220 displayed on locked screen 200… each item 220 may include text (e.g., title or summary) and/or image (e.g., thumbnail or icon) that describes the content of that item 220. Tseng [0012]). As shown in FIG. 2, the detailed dynamic information items are displayed without detailed content/expanded view for the information items, and if the computing device is powered on (e.g., the screen of the device is lighted up), dynamic content relevant to the user of the computing device is displayed on the locked screen (Tseng [0011], i.e. in response to lighting up a touch screen of the terminal, displaying a first lock screen interface on the touch screen of the terminal with the terminal being in a lock screen state without displaying a first lock screen configuration interface simultaneously.
Tseng further discloses that the user may perform an action to the user device in connection with a specific information item which causes the detailed content, and/or an expanded view, of that item to be displayed on the locked screen for viewing by the user, and the detailed content and expanded view may include be icons corresponding to actions such as "comment", "like", or "email to a friend", from which the user may select a specific action to perform. (Tseng [0023], [0024), i.e. displaying the first lock screen configuration interface on the touch screen of the terminal with the terminal remaining in the lock screen state in response to receiving a first touch input on the first lock screen interface, wherein text introduction of the lock screen background image is displayed on the first lock screen configuration interface, wherein the first lock screen configuration interface is provided with a first function option for commenting on the lock screen background image.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 16 of the response filed 09/27/2022 (pg. 17 of the response filed 08/08/2022), Applicant submits, “the proposal for modifying the prior art in an effort to attain the claimed invention causes the prior art to become inoperable for the intended function. See In re Fritch, 972 F.2d 1260, 1265 n.12 ("A proposed modification [is] inappropriate for an obviousness inquiry when the modification render[ s] the prior art reference inoperable for its intended purpose."). As discussed above, the purpose of Tseng is to display more dynamic information on a lock screen, and the purpose of Thielke is to receive feedback regarding background wallpaper. Accordingly, if Tseng is modified to display too much dynamic information on the lock screen, it would obstruct the view of the background wallpaper behind the dynamic information. Thus, the combination of Thielke, Tseng, and Berdis is not obvious, because it would interfere with the intended purpose of Thielke to receive feedback regarding background wallpaper. Next, the combination of Thielke, Tseng, and Berdis is not obvious, because it would interfere with the intended purpose of Tseng to view detailed content of a selected dynamic item. Specifically, the purpose of Tseng is to further view detailed content of a specific dynamic item in response to selecting the dynamic item displayed on the lock screen. If Tseng is modified to display a lock screen configuration interface on the touch screen for commenting on the lock screen background image, this modification would interfere with the intended purpose of Tseng to view detailed content of the selected dynamic item.” Examiner respectfully disagrees.
As shown above, Thielke provides “vote up” and “vote down” buttons to provide feedback regarding a background wallpaper. However, Thielke is does not explicitly disclose how or when the buttons are generated to allow the user to provide feedback. Tseng teaches that the dynamic information items, that may be thumbnail images, are displayed as a background images on lock screen, and that the user interacting with a dynamic information item causes detailed information and an expanded view to also be displayed on the lock screen. The detailed information and expanded view display text relating to the image and buttons that may include “comment” and “like”. Thus, combining Tseng with Thielke does not render the prior art inoperable for its intended purpose, as it would still provide the user with the buttons for providing feedback on the image.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On pg. 17 of the response filed 08/22/2022, Applicant submits, “ the combination of Thielke, Tseng, and Berdis does not render obvious claims 45-49, 51-58, and 60-67, because the prior art teaches away from the claims. In particular, the prior art points in a different direction that that followed by the inventor, and the Federal Circuit has stated that proceeding contrary to the prior art represents "strong evidence of unobviousness." See In re Hedges, 783 F.2d 1038, 1041 (Fed Cir. 1986). Claims 45-49, 51-58, and 60-67 are directed to providing a first lock screen configuration interface including a first function option for commenting on a lock screen background image. However, the combination of Theilke [sic.] and Tseng would display dynamic items on the background wallpaper and would display detailed content of a specific dynamic item in response to performing an action on that dynamic item, which is different than claims 45-49, 51-58, and 60-67. Examiner respectfully disagrees.
As shown above, Thielke teaches the “vote up” and “vote down buttons” as a lock screen configuration interface for providing feedback on the lock screen background image. Tseng also teaches displaying buttons for “comment” and “like”, in response to a user input, regarding a dynamic information item that is displayed as a lock screen background image. Therefore it does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Claims 55 and 67 are substantially the same as Claim 45 and are therefore not in condition for allowance for at least the same rationale as above.
In regard to the dependent claims, dependent claims 46-49, 51-54, 56-58 and 60-66 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179